Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andis (U.S. Patent No. 2,233,446).  
          Regarding claim 1, Andis discloses a trimmer blade comprising:
          a stationary blade (26, see Fig.1 and page 2, left column, lines 30-31) including a plurality of first unit blades (28, i.e. teeth formed between slots 28); and
          a movable blade (14) that includes a plurality of second unit blades (16, i.e. teeth formed between slots 16, see page 1, right column, lines 46-50) and slides relative to the stationary blade (26), wherein 
          a leading end (E, see Fig.2 as annotated below) of one of the plurality of first unit blades (28) includes a projection (28’) projecting from a first sliding surface (i.e. a lower/bottom surface as seen in Fig.2) of the one of the plurality of first unit blades (28), and 


    PNG
    media_image1.png
    475
    808
    media_image1.png
    Greyscale

           Regarding claim 2, Andis shows the leading end face (i.e. the tip or free end) of at least two of the second unit blades (16) of the plurality of second unit blades (16) touches the projection (28’) of a corresponding one of the at least two first unit blades (26) of the plurality of first unit blades (26). 
           Regarding claim 3, Andis shows the projection (28’) includes a counterface (i.e. the face facing the leading end face) of a planar shape, the counterface facing the leading end face (i.e. the tip or free end) of the one of the plurality of second unit blades (16) and including a cutting edge (so as to cut hair by a shearing action) along an edge of the counterface (i.e. the face facing the leading end face), and

           Regarding claim 5, Andis shows a biasing part (9) for applying bias force to the movable blade (14) toward the projection (28’) of the one of the plurality of first unit blades (28).
           Regarding claim 7, Andis shows a body hair cutting device (Fig.1) comprising the trimmer blade according to claim 1. 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andis (U.S. Patent No. 2,233,446) in view of Krenik (U.S. Patent Application Publication No.  2014/0102271).  
          Regarding claim 6, Andis’ trimmer blade as set forth shows all the claimed limitations except Andis does not show a corner defined by the leading end face (i.e. the tip or free end) of the one of the plurality of second unit blades (16) and a lateral surface that connects with the leading end face has a radiused surface.  

         
    PNG
    media_image2.png
    552
    825
    media_image2.png
    Greyscale

         It would have been obvious to one skilled in the art to modify Andis so that a corner defined by the leading end face (i.e. the tip or free end) of the one of the plurality of second unit blades (16) and a lateral surface that connects with the leading end face has a radiused surface to facilitate providing a level of friction to allow hair to be more easily manipulated as taught by Krenik.  

Indication of Allowable Subject Matter
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.        Claim 4 further limits the trimmer blade to have at least one of a groove (38b, see Fig.15) along a boundary between the first sliding surface (311b) and the projection (312b) or a cut corner (413, see Fig.7) along a boundary between the leading end face (412) and a second sliding surface (411) of the one of the plurality of second unit blades (41), the second sliding surface (411) overlapping the first sliding surface (311) is not shown or made obvious by the prior art of record or any combination thereof. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724